Title: To Benjamin Franklin from Edmund Jenings, 6 December 1779
From: Jenings, Edmund
To: Franklin, Benjamin


Sir
Brussels Decr. 6th. 1779.
As I Know not, whether your Excellency has received a Copy of the King of Great Britains Speech to his Houses of Parliament, and as it will be at least a Matter of Curiosity, I take the Liberty of inclosing One herewith.— It was brought to Ostend by a Pilot of Dover.
Give me leave to inform your Excellency, that I have been in this City about two months, and that I shall be proud to receive whatever Commands your Excellency shall be pleased to Lay on me, being most Ambitious of Serving my Country and Manifesting that Respect, with which I am Sir your Excellencies Most Faithful and Obedient Humble Servant
Edm: JeningsChez Monsr CapelleRue des petits Carmes Bruxelle
 Notations: Dec 6. 79 / Emle Jennings. Bruxells— Dec 5. 1779—
